DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al PG PUB 2020/0351946 in view of Babaei et al PG PUB 2019/0132845.
Re Claims 1, 11, Pang et al a UE (a processor and memory) initiates a random access procedure on the first BWP, BWPinactivitytimer maintained by the UE is stopped [0377]; further teaches the BWPinactivitytimer starts when the first BWP works [0431] wherein the first BWP is not a default BWP; if the timer expires, the UE switches from a currently active BWP to a default DL BWP [0202].  Pang et al further teaches when the first BWP works and the condition for performing a RA procedure can be successful [0413].  Pang et al fails to explicitly teach “starting the BWPinactivitytimer upon successful completion of the RA procedure.  However, Babaei et al teaches a MAC entity configuring the BWPinactivitytimer and enables the UE for monitoring the active BWP for a long time without activity to switch to the default BWP for power saving [0367-0369].  By combing the teachings, when the RA procedure is successful on the active BWP, the BWPinactivitytimer in Pang et al can be started to determine whether a certain inactive time has expired to move the UE to a default BWP to converse power.  One skilled in the art would have been motivated to conserver power at the UE.  Therefore, it would have been obvious to one skilled to have combined the teachings.
Re Claims 14, 15, Pang et al teaches the UE stops the BWPinactivitytimer to maintain the first BWP [0037] for performing the RA procedure.  Pang et al in view of Babaei et al fails to explicitly teach “remains stopped until the successful completion of the RA procedure.”.  However, as Pang et al teaches stopping the BWPinactivitytimer provides stability to the RA procedure in the first BWP, remaining “stopped” until the successful completion of the RA procedure would have ensured synchronization with the network.  One skilled in the art would have been motivated to “remain stopped until the successful completion of the RA procedure” to have ensured synchronization with the network.  Therefore, it would have been obvious to one skilled to have combined the teachings.
Re Claim 16, Pang et al teaches the Primary cell configures the each BWP which includes the active and default BWP [0202].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, 14-16  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472